Exhibit "A"
Exhibit "8"
                                                                                                                              SUBSCRIBE
     TOPICS          SEARCH                                                                                                G.,t 1.0 FREE weeks
                                                                                                                                                          +J   lOG IN



Behind the scenes of the final             President Trump's Air Force                        NYPD cop arrested for hiring                       Ashley Massaro, forme

Adam Gase and Mike•..
<4'.4                   -.
straw in the Jets rift between             One video trashing Mayor Bill
                                           de Blasio may have violated .••
                                                                                              hitman to kill her ex-
                                                                                              husband: authorities
                                                                                                                                                 star from New York, dE
                                                                                                                                                 39




         EDUCATION      New YORK




        Bronx teacher sparks outrage for using black students
        in cruel slavery lesson
              : By KERRY BURKE, ESHA RAY and BEN CHAPMAN         FEB 01, 2018   I   9:00 PM




                                                                                                                                 ADVERTISEMENT




                                                                                                                RECOMMENDED



        Kids and parents say this Bronx teacher needs a lesson - in racism.                                     Company owned by Brazilian crooks
                                                                                                                received $62 million in Trump bailout cash
        Middle School 118 teacher Patricia Cummings shocked and traumatized                                     meant for struggling U.S. farmers

        children in her social studies classes when she singled out black students and
        told them to lie on the floor for a lesson on U.S. slavery - and then stepped on                        Power outage delays Yankees-Rays in
        their backs to show them what slavery felt like, students and a staffer said.                           ninth inning


                                            Advertisement
                                                                                                                Missing pregnant woman found dead in
                                                                                                                Chicago home where baby was forcibly
                                                                                                                removed from her womb, police say


                                                                                                                Woman shot dead leaving work was
                                                                                                                married to a drug lord and an actor


                                                                                                                Man charged with murder, another kills
                                                                                                                himself in bizarre death of University of
                                                                                                                ,.-- .. .- ..
                                                                                                                     -~-     -~-----
                                                                                                                           by Taboola


Students said Cummings, who is white, pulled the insensitive stunt in multiple
seventh-grade classes as palt of a unit on the infamous Middle Passage, in
which Africans were kidnapped and brought to America as part of the slave
trade.

Kids and adults in Cummings' school, where the student body is 81% black and
Hispanic and just 3% white, were horrified by the offensive lessons they said
occurred roughly two weeks ago.

PAID POST                                                                                  What Is This?




                                                       Photographers Captured
                                                       More Than Expected In
                                                       These 54 Vintage Photos [!l
                                                       54 Rare Historical Photos


                                                       SEE MORE                                            ADVERTISEMENT




                                                                  Sponsored Content by   IlibillW'llm§1


"It was a lesson about slavery and the Triangle Trade," said one of Cummings'
students, who asked to remain anonymous.


"She picked three of the black kids," the boy said, and instmcted them to get on
the floor in front of the class. "She said, 'You see how it was to be a slave?' She
said, 'How does it feel?' "




Patricia Cummings, a social studies teacher, leaves MS 118 in the Bronx on Thursday. (Andrew
Savulich/New York Daily News)



When a girl on the floor made an uncomfortable joke and said she felt fine,
Cummings stepped on her back, the student said.
                                                                                                           ADVERTISEMENT


"She put her foot on her back and said 'How does it feel?'" the student said. "
'Spp   how it fppl.:: to hI"   ~l   slllvp?' "
Cummings was removed from her post for a couple of days following the
incident but then returned to class and was in school Thursday.

However, the $68,934-a-year teacher was reassigned away from children later
Thursday, after the Daily News contacted the city Education Department about
her slavery lesson.


"While the investigation has not been completed, these are deeply disturbing
allegations, and the alleged behavior has no place in our schools or in society,"
said Education Department spokeswoman Toya Holness.


MS 118 Principal Giulia Cox declined to comment.




                                                                                                         ADVERTISEMENT




Teacher Patricia Cummings was reassigned after lesson at Bronx Middle School 118 in which kids say she
had black students lie on the floor as she stepped on them. (Howard Simmons/New York Daily News)



Cummings' students said the lesson followed a showing of a video of slaves
being beaten, tortured and thrown over the side of a ship.


"She had students lie on the floor," said another kid who was in one of the
lessons. "She was measuring the length and width to show how little space
slaves had in the ship. It was strange."


Cummings has worked in city schools since 2016 and is also a school
cheerleading coach, according to her Linkedln profile.




                                                                                                         ADVERTISEMENT


She refused to discuss her lessons when a reporter approached her after school
 "Excuse me, I'm not talking to anyone, no," she said, when asked if she stepped
 on black students in her class.

 Cummings quotes Nelson Mandela and Walt Disney on her class web page,
 which also bears the image of a bald eagle and an American flag.



                                                                                                 You May Like                   Sponsored Links by Taboola

                                                                                                 Say RIP To These TV Shows In 2019
                                                                                                 Zimb!.




                                                                                                 Cheap Assisted Living in Garden City is Turni...
                                                                                                 Assisted Living I Search Ads




                                                                                                 6 Credit Cards You Should Not Ignore If Vou
                                                                                                 Have Excellent Credit
                                                                                                 NerdWaUet



                                                                                                 8 Reasons Why You Should Try Bombas Socks
                                                                                                 Bombas




 The web page for Cummings, who teaches social studies. (www.misscummingspage.weebly.com)



 "Whatever you do, do it well. Do it so well that when people see you do it they
 will want to come back and see you do it again," reads the Disney quote.

 Cummings' ill-conceived lesson isn't the first time a city teacher has grabbed
 headlines for giving offensive instruction involving slavery.

 In 2013, two teachers from Manhattan Public School 59 taught a lesson that
 used killing and whipping slaves to teach subtraction and multiplication.

 Those teachers weren't disciplined, but they did receive training in cultural
 sensitivity, Education officials said.

Topics: new york public schools, tremont, daily news exclusives




 Ben Chapman                                                               CONTACT
 Education Reporter


 Ben Chapman is an award-winning reporter who covers education for the New York Daily News.
 A graduate of Columbia University's Graduate School of Journalism, Chapman has written more
 than 2,000 alticies about New York City schools for the Daily News since joining the paper in
 2009.
Exhibit   "e"
                                                                                        A()VF.RnSE!V1EN'r




Behind the scenes of the final                       President Trump's Air Force                            NYPD cop arrested for hiring                   Ashley Massaro, former WW
straw in the Jets rift between                       One video trashing Mayor Bill                          hitman to kill her ex-                         star from New York, dead at
Adam Gase and Mike ...                               de Blasio may have violated ...                        husband: authorities                           39



       Thousands sign parents' petition demanding action
       from de Blasio on racist school incidents
       ~ !By BEN CHAPMAN
       '_l
                                             NEWYORKDAILYNEWS              I APR09,2018         I    11:37PM




                                                                                                                                                ADVERTISEMENr




       Natasha Capers, a coordinator for NYC Coalition for Educational Justice, speaks during il demonstration at City
       Hall on Feb. 6. G~mes Keivom/NewYork Daily News)




       Do you hear them now, Mr. Mayor?

       City parents are giving Mayor de Blasio a petition bearing 20,000 signatures
       Tuesday that calls on him to act after the Daily News reported on a string of racist
       incidents in the public schools.

                                                        Advertisement                                                            RECOMMENDED




                                                                                                                                 Mother, daughter charged in murder of
                                                                                                                                 pregnant teen who was strangled before
                                                                                                                                 baby was cut out of her womb
                                                                                                                   Company owned by Brazilian crooks
                                                                                                                   received $62 million in Trump bailout cash
                                                                                                                   meant for struggling u.s. farmers


                                                                                                                   Video shows 74-year-old man pushed from
"It's been more than a month since the Daily News broke a story about a white                                      bus by woman now facing murder charge in
                                                                                                                   his death
teacher in the Bronx who, in a lesson on slavery and the Middle Passage, made
black students in several classes lay face-down on the floor and even stepped on a
female student while asking, 'See how it feels to be a slave?' " states the online                                 Woman shot dead leaving work was
                                                                                                                   married to a drug lord and an actor
petition created by the city's largest parent-led coalition, the Coalition for
Educational Justice.
                                                                                                                   Power outage delays Yankees-Rays in ninth
"It's been more than a month, and the city has still not taken any steps to ensure                                 inning

that this type of degrading and traumatic incident will not occur again," it
                                                                                                                                                           by Taboola
continues.

PAID POST                                                                                          What Is This?




                                                           $449.99
                                                           BURBERRY BLACK D-RING LEATHER FLAP WALLET


                                                           SEE MORE




                                                                                  Sponsored Content by      !iii




The petition was circulated by the coalition, along with Color of Change. The
                                                                                                                                   ADVERTISEMENT
Oakland, Calif., group is the nation's largest racial justice organization.




                                                                                                                    Website    Facebook          000910+     Map




Parenl.S an~ making another push to get May'x d0 Blasio to address racist incid'~nts in schools. (Barry                             !~CVERTISF.M(-;i-~T

WilHamsifor N0W York Daily News)


It calls on the ci ty to expand anti -bias training for city teachers, improve school
curriculum to reflect student diversity and create an "Office of Culturally
Responsive Education" within the city Education Department.


Bronx Middle School 118 teacher Patricia Cummings, who's accused of presenting                                Proudly eervingl.ong 1&lllInd For Over tiO Years

the racist slavery lesson, was reassigned to a rubber room on Feb. 1 after The
News published reports of her actions. Education Department officials are                                     Website     Facebook          Google+     Map
investigating the allegations.


The News' reports of racist incidents at MS 118 and other city schools have
prompted a string of protests since February.


After the story about the slavery lesson, The News reported about the refusal by
administrators at Christ the King High School in Queens to allow student Malcolm
Xavier Combs display the name - his name - "Malcolm X" on the back of his
senior sweater.




                                                                                                                               .A.DVERTISF.tv1f.Nl




                                                                                                               ~.
                                                                                                              lIUTO lkllFFfCJjCKETJ.COI1l




Teacher Patricia Cummings has b€'en relegated to a rubber room over accusations that she conducted a racist
slavery lesson. (Andrew Savulich/New York Daily News)



The school still refuses to allow Combs to wear his name, and that of his
namesake, on his school sweater. Combs' attorney filed a complaint with the city
Human Rights Commission over the matter on April 3.

The city is also investigating reports The News published in February that a Bronx
principal barred the teaching of black history lessons at her school.


A spokeswoman for Mayor de Blasia didn't respond to a request for comment on
the petition.




Ben Chapman                                                                        CONTACT      .~     E2I
Education Reporter


Ben Chapman is an award-winning reporter who covers education for the New York Daily News. A

graduate of Columbia University's Graduate School of Joumalism, Chapman has written more than                                   ADVERTISEMENT

2,000 articles about New York City schools for the Daily News since joining the paper in 2009.
Exhibit "0"
                                                                                                                                         SUBSCRIBE                     0+) lOG IN
     TOPICS                                                                                                                           Get 1.0 FREE weeks


Behind the scenes of the final                       President Trump's Air Force                           Ashley Massaro, former WWE                             NYPD cop arrested
straw in the jets rift between                       One video trashing Mayor Bill                         star from New York, dead at                            hitman to ki      >
Adam Gase and Mike...                                de Blasio may have violated ...                       39                                                     husband: au _______ _



                                                                                   ADVERTISEMENT




     N.W YORK




   City to spend $23M for anti-bias training for public
   school educators
         ; By BEN CHAPMAN
         i NEW YORK DAILY NEWS           I APR 26. 2018




   Chancellor Richard Carranza lauded the cultural sensitivity training for city educators, which Mayor de Blasio unveiled in the 2019 budget. Uefferson Siegel/New York Daily
   News)




   The city will spend $23 million for anti-bias training of city educators after the Daily News exposed shocking instances of
   racism in public schools.
In Febmary, The News uncovered allegations of a white Bronx teacher who stepped on a black student during a lesson on
slavery, a Bronx principal who barred black history lessons and a Park Slope PTA group that used blackface imagery in gala
invites.

                                                           Advertisement




                                                           ADVERTISEMENT




The stories fueled demonstrations across the city from activists who had pushed for anti-bias training for months without
response from the city.


Now the 2019 city budget unveiled by Mayor de Blasio includes millions in funding for the training and a plan to offer anti-bias
training to all city educators by 2021.



PAID POST                                                                                                               What Is This?
                                                                                               --------------~----




                                                                   Pole Vaulter Allison Stokke Is Finally Talking
                                                                   About The Photo Changing Her life B
                                                                   SEE MORE




                                                                                                     Sponsored Content by   nu,
Chancellor Richard Carranza lauded the cultural sensitivity training for city educators.


"This is a real step forward for serving New York City's kids and families," Carranza said. "Culturally responsive teaching meets
our kids and families where they are, and tailors the way we teach and serve our kids to their unique backgrounds and the
experiences they bring into the classroom."



The city will spend $4.8 million on implicit bias- and culturally responsive practice training in fiscal year 2019, which begins
July 1. That's up from just $660,000 on the programs in fiscal year 2018.


The budget for the programs also includes $6.9 million for the programs in 2020, $6.2 million for 2021 and $5.5 million for
2022.




NYC Coalition for Educational Justice Coordinator Natasha Capers, who organized many of the rallies calling for anti-bias
training, said thousands of parents have worked hard to bring racial justice to city classrooms.


"We look forward to working with Chancellor Carranza and NYC educators to fulfill the promise of this initiative and begin the
important work of diversifying curriculum and course offerings as well," Capers said.




Ben Chapman
Education Reporter


Ben Chapman is an award-winning reporter who covers education for the New York Daily News. A graduate of Columbia University's Graduate School of
Journalism, Chapman has written more than 2,000 articles about New York City schools for the Daily News since joining the paper in 2009.



                                                                      ADVERTISEMENT




RECOMMENDED



Pennsylvania man has his scrotum torn open by angry girlfriend, leaving him with a bleeding testicle


Company owned by Brazilian crooks received $62 million in Trump bailout cash meant for struggling u.s. farmers
Exhibit "E"
Behind the scenes of the final                      President Trump's Air Force                           NYPD cop arrested for hiring                      Ashley Massaro, former WW
straw in the Jets rift between                      One video trashing Mayor Bill                         hitman to kill her ex-                            star from New York, dead al
Adam Gase and Mike ...                              de Btasio may have violated •..                       husband: authorities                               39


                                                                                      ADVF.RTlSE":Mf-NT




                                           Charles Schwab                             How to Pick an ETF                                 [   l~1OOro   I



       Bronx educators accused of racism still under
       investigation, still on payroll
       ~     i By BEN CHAPMAN          JUL 09, 2018     I   5:00 PM

   -_._---_...._.__._..._-_.._----_._--_._.._...._---_._--_._-_._........_-_._......._..._._...._--_...._-_.._-.._...._ - - - - - - - - - - - - - - -
                                                                                                                                                  ADVERTISEMENr


                                                                                                                                              ~OSEWE




       Patricia Cummings, social studies teacher at Middle School '118, stepped on students' backs to show what
       slavery was like. (Andrew Savulich I New York Daily News)




                                                       Advertisement


                                                                                                                                  SHOP NOW'"

                                                                                                                                RECOMMENDED



                                                                                                                                Mother, daughter charged in murder of
                                                                                                                                pregnant teen who was strangled before
                                                                                                                                baby was cut out of her womb
                                                                                                                  Pennsylvania man has his scrotum torn
                                                                                                                  open by angry girlfriend, leaving him with a
  City Department of Education officials have failed to conclude investigations of                                bleeding testicle
  two Bronx educators accused of racist acts roughly five months after launching
  their probes - and both educators still have their jobs, the agency said Monday.
                                                                                                                  Power outage delays Yankees-Rays in ninth
                                                                                                                  inning
  PAID POST                                                                                       What Is Thl.?
--------------------------------------------------------------------

                                                            People Are Getting Ripped off                         Company owned by Brazilian crooks
                                                            Keto~                                                 received $62 million in Trump bailout cash
                                                                                                                  meant for struggling U.S. farmers
                                                            seE MORE


                                                                                                                  Renowned architect I.M. Pei dead at 102


                                                                                                                                                       by Taboola


                                                                        Sponsored Content by _ _




  On Feb. 1, the Daily News broke the story of Middle Schoo1118 teacher Patricia
  Cummings, who sparked outrage around the globe after students and teachers
  reported that she singled out black students and told them to lie on the floor for a
  January lesson on the slave trade - and then stepped on their backs to show them
  what slavery felt like.


  [More Education] 'Nightmare' school bus attendant takes plea»

  Cummings was reassigned to the rubber room after the allegations against her
  went public but she's still on the city payroll and could return to the classroom
  when classes resume in September.                                                                                               A(1VERTISEMENT




  Intermediate School 224 Principal Patricia Catania was accused of b?rring Black History Month lessons_
  (Linkedln)



  Likewise, Middle School 224 principal Patricia Catania remains on the job - and
  has retained her leadership position at the school - while investigators probe
  allegations that she barred Black History Month lessons and confiscated a
                                                                                                                   A(WERTISEMENT
student-made poster celebrating the trailblazing African-American singer and
actress Lena Horne.

MS 224 teacher Mercedes Liriano, who first reported the accusations against
Catania, said that investigators visited the school 49 times since the News broke
the story of the controversy at her school on February 10.


[More Education].Ailiu:Lparents push stronger school integration fixes                                      »


"We all cannot believe that the DOE has dragged this out," Liriano said. "After all
we have gone through this school year with such bad leadership, this shows that
the DOE doesn't really care."

The two cases were part of a series of News stories on accusations of racism in city
schools that prompted demonstrations around the city, prompting Mayor de
Blasio to set aside $23 million for anti-bias training for city educators in April.




                                                                                                                   ADVEnnSEMF.N"1




Teacher Mercedes Liriano speaks at J rally outside Intermediate School 224 in the Bronx on Feb. -15 .. (Gardiner
ilnderson for New York Daily News)



Catania, 49, a 26-yearveteran of city schools who has an otherwise clean
disciplinary record and earns $154,257 a year, didn't respond to a request for
comment.


[More Education] Hillary Clinton to deliver Hunter Colleg~
commencement             >}




Cummings, 37, who's worked in city schools since 2006 and earns $68,934, didn't
respond to a request for comment either.

Education Department officials said that probes of the kind facing Catania and
Cummings may take up to several months to complete.

Department spokesman Douglas Cohen said that city investigators are still
working both cases.
 "Information about the allegations is being thoroughly gathered and reviewed so
 these cases can be concluded fairly and appropriately," Cohen said. "We take these
 allegations seriously and will ensure any necessary follow-up action is swiftly
 taken based on the findings of the investigations."
                                                                                                      Every 8 minutes,
Topics: Educators, Middle Schools
                                                                                                  we respond to a disaster.
                                                                                                                  HELP HOW •


               Ben Chapman                                                CONTACT    '!II   E2I
               Educ~tion   Reporter


               Ben Chapman is an award-winning reporter who covers education for the New York
               Daily News. A graduate of Columbia University's Graduate School ofJournalism,
               Chapman has written more than 2,000 mticles about New York City schools for the
               Daily News since joining the paper in 2009.
Exhibit "F"
                                                                                                                                         SUBSCRIBE
     TOPICS          SEA~CH                                                                                                                                          +) lOG IN
                                                                                                                                      Get 10 FREE week:-


Behind the scenes of the final                     President Trump's Air Force                         NYPD cop arrested for hiring                         Ashley Massaro, forme
straw in the Jets rift between                     One video trashing Mayor Bill                       hitman to kill her ex-                               star from New York, dE
Adam Gase and Mike .•.                             de Blasio may have violated ..•                     husband: authorities                                 39


                                                                                  ADVERTISEMENT




         NEW YORK




       City completes probe of teacher in 'slavery'
       controversy
              I By BEN CHAPMAN
              !
                                        I   NEWYORKDAILYNEWS            I AUG11,2018        I     1:55PM




                                                                                                                                            ADVERTISEMENT




       Bronx Middle School 118 social studies teacher Patricia Cummings has been reassigned to the rubber
       room. (Andrew Savulich I New York Daily I New York Daily News)




       City Education Department officials have finished their probe of a teacher who
       grabbed headlines and sparked protests after she was accused of stepping on a
       student during a lesson on slavery in January.

       But though the investigation is over, it may be weeks or months before the
       department releases the outcome of its investigation of Bronx Middle School
       118 teacher Patricia Cummings.
                                                                                                                         RECOMMENDED

                                                    Advertisement


                                                                                                                         Pennsylvania man has his scrotum torn

                                                                                                                         open by angry girlfriend, leaving him with
                                                                                                                         ;!   hl""lIint7 t"dirl"
                                                                                                   - ---"'-··'0 . . __ ....... -



                                                                                                   Mother, daughter charged in murder of
                                                                                                   pregnant teen who was strangled before
                                                                                                   baby was cut out of her womb


                                                                                                   Company owned by Brazilian crooks
                                                                                                   received $62 million in Trump bailout cash
                                                                                                   meant for struggling U.S. farmers
She was accused of singling out black students during a lesson on the Middle
Passage by telling them to lie on the floor and then stepping on their backs to
                                                                                                   Renowned architect I.M. Pei dead at 102
show them what bondage felt like.

Education Department spokesman Douglas Cohen said the city would provide                           Man kicked off Southwest Airlines flight
an update on the findings in Cummings' case when the matter is resolved this                       for vodka joke after four-hour delay

fall.
                                                                                                                                              by Taboola

PAID POST                                                                         What Is This?




                                            These Chains Are Closing
                                            The Most Stores in 2019 [:J
                                            This is shaping up to be a very rough year at the
                                            mall. During the first weeks of 2019, retailers shut
                                            down 23% more stores than they did at the start of
                                            2018 and ...

                                            see MORE

                                                       Sponsored Content by      ~




"We release the findings of an investigation when the matter is resolved,"
Cohen said. "We cannot complete this process for teachers when they're not
working over the summer."
                                                                                                                             ADVERTISEMENT


[More New Yark].Mayor Bill de Blasia slams NYPD lieutenant whQ said
Eric Garner's death 'Not a big deal' »

Until the case is resolved, the department won't say how Cummings might be
disciplined - or even if she's guilty of the allegations.

Community advocates praised the Education Department for completing the
Cummings probe but called for greater transparency in the findings of the
investigation.

"This is a step in the right direction; however, we need full transparency," said
the Rev. Kevin McCall, the National Action Network's crisis director. "We will
be meeting with the chancellor this week, to demand that all findings of the
investigation be made public immediately."


Cummings, 37, a social studies teacher who has worked in city schools since


                       --
                                                                                                                              ADVERTISEMENT
                                                                                 ADVERTISEMENT




How The News covered the story. (New York Daily News)

2006 and earns $68,934, didn't respond to a request for comment.

She was assigned to the rubber room after the allegations against her went
pUblic. Cummings remains on the city payroll while the case is resolved.

Hers was one of two cases that were part of a series of Daily News stories on
accusations of racism in schools that ignited protests around the city,
prompting Mayor de Blasio to set aside $23 million for anti -bias training for
city educators in April.


[More New York] New York to shutter 2 prisons, including Lincoln
Correctional Facility: that overlooks Central Park in NYC»

In the other case, a city probe of Bronx Middle School 224 Principal Patricia
Catania remains active while investigators parse allegations that she barred
Black History Month lessons and confiscated a student-made poster celebrating
the trailblazing African-American singer and actress Lena Horne.

Catania, 49, a 26-year veteran of city schools who has an otherwise clean
disciplinary record and earns $154,257 a year, remains on the job and also
didn't respond to a request for comment.
                                                                                 ADVERTISEMENT
McCall called on the city to conclude its probe of Catania as it has for
     Cummings.

   Topics: Educators




                         Ben Chapman                                                    CONTACT
                         Education Reporter


                         Ben Chapman is an award -winning reporter who covers education for the New
                         York Daily News. A graduate of Columbia University's Graduate School of
                         Journalism, Chapman has Wlitten more than 2,000 altides about New York City
                         schools for the Daily News since joining the paper in 2009.                              You May Like                             Sponsored links by Taboola

                                                                                                                  One Thing All Liars Have in Common, Brace ...
                                                                                                                  TruthFlnder People Search Subscription




The Genius Trick Every Costco Shopper Should Know                                                                 Discover What An Amazing European River
Wikibuy I Sponsored                                                                                               Cruises Have To Offer!
Cheap New Senior Apartments in Garden City Are Turning Heads                                                      European Cruises I Search Ads
Senior Living I Search Ads I Sponsored

                                                                                                                  The U.S. Navy Just Built Something No One
                                                                                                                  Thought Was Possible
The 2019 Kias Are Quite Simply Breathtaking!
                                                                                                                  DirectExpose
Auto Today I Sponsored Links I Sponsored


                                                                                                                  6 Credit Cards You Should Not Ignore If You
Switch and save an average of $699. Savings make me smile.
                                                                                                                  Have Excellent Credit
Progressive ISponsored
                                                                                                                  NerdWaliet
3 Warning Signs Your Dog Is Crying For Help
Dr. Marty I Sponsored



Howard Stern talks to the Daily News about life, liars, cancer and his new
book, 'Howard Stern Comes Again'
Howard Stern talks to the Daily News about his new book 'Howard Stern Comes Again,' which
chronicles the broadcasting legend's favorite moments on air, a personal health scare he'd kept secret. ..
NY Dally News




                 ~, 8      71    0       Garden City, NY                                              More v



      Sponsored Links by Taboola Nyx       Professional Makeup Eye Shadow Base
                                     $7 - roBeys.com



Disney: Celebrities designing new line of mouse ears
Orlando Sentinel




These Vintage Sports Photos Were Okay Back In The Day, But Are Now
Controversial
TieBreaker I Sponsored

Dressed to Impress: Shop Summer Dresses for Any Occassion
White House Black Market I Sponsored



No waiting around this time: Yankees-Orioles rained out again
For the second time in two days, there was no baseball in the Bronx because of inclement weather.
NY Daily News


Woman shot dead leaving work was married to a drug lord and an actor
A wnm::ln whn W::lR AXAr.lltAri hv h::lnriolln ::lR RhA IAft wnrk nn Friri::lv W::lR m::lrriAri tn twn mAn -::l
Exhibit "G"
                                                                                    ADVERTISEMENT




                                                                                                                                      SUBSCRIBE
     TOPICS           SEARCH                                                                                                                                     ~J lOG IN
                                                                                                                                   Get 10 FREE weeks


Behind the scenes of the final                      President Trump's Air Force                       NYPD cop arrested for hiring                      Ashley Massaro, forme
straw in the Jets rift between                      One video trashing Mayor Bill                     hitman to kill her ex·                            star from New York, dE
Adam Gase and Mike•..                               de Blasio may have violated ..•                   husband: authorities                              39

                            II



              ! By STEPHEN REX BROWN          and BEN CHAPMAN               I   NEW YORK DAILY NEWS   I SEP 27, 2018   I    5:00 PM
              :


                                                                                                                                        ADVERTISEMENT




       A Bronx middle school teacher made black students act like slaves.




       That's rich.

       A white Bronx social studies teacher facing termination for a controversial
       lesson on slavery says she is the victim of reverse-racism - and has filed a
       lawsuit, which her lawyer says could be worth $1 billion.

                                                     Advertisement




                                                                                                                           RECOMMENDED




                                                                                                                           Missing pregnant woman found dead in
                                                                                                                           Chicago home where baby was forcibly
                                                                                                                           removed from her womb, police say
                                                                                               Jennifer Aniston could get back together

The notorious teacher's attorney even says white teachers who work in the
Bronx deserve combat pay.                                                                      Video shows 74-year-old man pushed
                                                                                               from bus by woman now facing murder
                                                                                               charge in his death
The Daily News exclusively.rep-orted in February that Middle School 118
teacher Patricia Cummings singled out black students and told them to lie on
the floor for a lesson on U.S. slavery - and then stepped on their backs to show               Man fatally shot in head on Brooklyn
                                                                                               street
them what it felt like, according to several students and one staffer.

PAID POST                                                                      What Is This?   Aoe says Trump's y-u-u-uge losses shows
                                                                                               he might've done something 'shady'
                                           MAGA MADNESS: These
                                           Hollywood Elites Are                                                                   by Taboola

                                           Secretly "Team Trump" [!l
                                           SEE MORE




                                                      Sponsored Content by •      Fa~~~~ok




The story sparked protests and reactions from an array of elected officials - but
Cummings says in a Notice of Claim filed in anticipation of a lawsuit against
"the city, parents, students and the media" that the account of the lesson is all
wrong. She says she was the victim of reverse discrimination, defamation,
negligence and other claims worth the eye-popping sum.


[More New York] Woman arrested for Brooklyn hit and run dies of
brain tumor»                                                                                                   ADVERTISEMENT




Her Notice of Claim - which says she's owed $120 million in damages - even
states that the lawsuit could become a class action reverse racism suit wOlth
upwards of $1 billion.

"It's a scandal," Cummings' attorney Tom Liotti said. "There is blatant racism
and reverse discrimination in the public schools of New York City. This is why
white parents do not want to send their children there."


Liotti said its past time for the Board of Education to wake up to reverse racism.


[More New York] Ma.yor Bill de Blasio slams NYPD lieutenant who said
Eric Garner's death 'Not a big deal' »

"It's no longer the blacks and minorities who are being discriminated against,"
he said. "It is discrimination against white teachers who are making great
sacrifices to be there."
                                                                                                               ADVERTISEMENT


In Cummings' version of the lesson on Jan. 9, she took advantage of a
"teachable moment" after showing a five-minute clip from the movie
"Freedom."
She says she asked four student volunteers to sit close together to show the
"cramped conditions" aboard a slavery ship crossing the Middle Passage.


[More New York] New York to shutter 2 prisons, including Lincoln
Correctional Facility that overlooks Central Park in NYC»

Bu she denied that any child laid on the floor at any time during the
demonstration and denied making any physical contact with any student.


Cummings also alleges that Education Department investigators ignored
evidence and a witness who backed up her version of events.

But DOE spokesman Doug Cohen said an investigation into Cummings' actions
determined she used poor judgment.




                                                                                                            ADVERTISEMENT




Patricia Cummings, social studies teacher, leaving MS 118, at 577 E179 St., Bronx, New York. Cummings
reportedly had students, including minorities, lay on the floor to pretend they were slaves during class.
February 1, 2018 (Andrew Savulich / New York Daily News)



"We've begun the process of firing Ms. Cummings based on an investigation of
this unacceptable behavior and her performance as an educator," Cohen said.
"We'll review this baseless lawsuit."

The News story sparked a public outcry.


Mayor de Blasio, Councilman Jumaane Williams, other politicians and even
Power 105 radio host Charlamagne Tha God all wrongly humiliated Cummings
and labeled her a racist, her claims says.


[More New York] NYPD cop arrested for hiring hitman to kill her ex-
husband: authorities»

"The Bronx has been described by some as a 'war zone.' White teachers who
work there should get combat pay," Liotti said.
                                                                                                            ADVERTISEMENT

"This is a case of blatant, reverse discrimination and we are going to teach the
City and those responsible a lesson. This goes for Mayor de Blasia who will
have to learn that his constituents are multi-ethnic, racial and religious, They
 The Notice of Claim strongly criticizes The News' coverage of the lesson. The
 claim states that The News relied on the account of one student in Cummings'
 class, when in fact the article quoted two different students and reported that
 students and a staffer described what happened.


 [More New York] Skeletal 'Broadway Bandit; suffering from terminal
 cancer,l!ppears in court on latest bank robbery charge»

 The DOE moved Cummings out of the classroom and into a rubber room after
 the incident. She says an investigation "exonerated her from the false
 allegations."

 But Education Department officials said Cummings received a discontinuance
 notice on September 17th notifying her she'd be fired in 30 days.

 Cummings held a probationary position as a teacher and probationaty teachers
 have an opportunity to present information to challenge the process during
 those 30 days, as well as the right to appeal.


 [More New York] Two suspended after Correction officer fight at
 Manhattan criminal court: sources»

 Rev. Kevin McCall, Crisis Director for the National Action Network, said the city
 did the right thing in seeking to terminate Cummings.

 "The Department of Education did a thorough investigation as we asked them
 to. This is nothing but a case of stupidity," McCall said. "We will be sending a
 letter thanking the Chancellor for doing what is right."

Topics: Educators




              Stephen Rex Brown                                        CONTACT     ~     IS2l
               New York Daily News


              Stephen Rex Brown is a reporter covering New York City courts for the New York
              Daily News.




               Ben Chapman                                             CONTACT     ~     IS2l
               Education Reporter


              Ben Chapman is an award-winning reporter who covers education for the New
              York Daily News. A graduate of Columbia University's Graduate School of
              Journalism, Chapman has written more than 2,000 articles about New York City
              schools for the Daily News since joining the paper in 2009.
Exhibit "H"
ctober4,2018                                                                                                                                       DAlLY NEWS NYDailyNews.com




                                                                                            .Hail y h, to
                 '.                                  "                      ~   \   ~   ,


, " 'EDII••f~r~ ,',:", '
 "~""A'
  {\~~ ~~~"-., ~                                                           ",,)~~ ~",,'


                                                                                            t xi pay rule
",                           >   :.\   :    '   ,        ,','    '::-




                                                                                                          IWDAN RlVOI.I                      represents (h~vers, said that the new pay
                                                                                                        TRANSIT REPORTER                     rule was crafted without consideration
                                                                                                                                             for drivers like him who bought ImC\lIY
                                                                                             Tam     officials' bold step to set pay nues on SUVs,which means greater expenSes.
                                                                                              the app-hailed trips was deemed a good            ''We, asked for more money because
                                                                                              start by drivers who have struggled to 22% doesn't cover the expenses and the
                                                                                              malce money.                                   lease and all that stufl;" he said.
                                                                                                 Drivers packed M auditorium at the             The study's authors - James Parrott
                                                                                              National Museum of the American Inm.· ofthe Center for New York qty Affllirs
                                                                                              an Weclnesdaytoheat Taxi and Limou- at the NewSchooI and Michael Reich of
                                                                                              sine Commission officials discuss their the Center on Wage and Eniployme.rrt
                                                                                              plan to get drivers a ,runimum wage of Dynamics at the Univetsity of Califul11ia,
                                                                                              $17,22 an hour, after expeuses, or $25.76 Berkeley - say that their formulato raise
                                                                                              total - the first time an                                       wages. was imperfect,
                                                                                              entity anywhere regL!- r-"""';..,--.", """-""""""""., butaimed at helping the
                                                                                              lated driver pay wh~re                                          most drivers.
                                                                                              lJber and other app                                                 Drivers .' woulC/ get
uld' youremotions                                                                             companies operate.
                                                                                                 But some drivers
                                                                                            . Wereskeptical.
                                                                                                                                                              paid b~edon expellses
                                                                                                                                                              totaling 58· cents a' mile

~. ,controlling<you r
                                                                                                                                                              on average plus j!8cellts
                                                                                                 "1. don't. think' it'll                                      aminute - eacll divided
                                                                                             really increase that                                             by the "utilizatiQnrate" ,
                                                                                              mud1;" Uber,and Lyft                                            or time. a driver spends
estmehtdecisions?                                                                             driv~r Golam Mahbub,
                                                                                              26,'. said..''Youhave to
                                                                                              consider a lot ·of costs
                                                                                                                                                              with a Ptlyingpa,ssenger,
                                                                                                                                                                  The n;e policycalls·.·.
                                                                                                                                                              for a bonusror carp.ool
                                                                                              theydicln't cousideI~'                                          trips, where' the. driver'
                                                                                                 F[e said' he's seen                                          makes, less mOney for
                                                                                              prices' for p~sengel"s                                          more work. Thesrudy's
                                                                                              rise,yet paltry pay for                                         authors recommends a
                                                                                              himself i . . . . ' .               .. , $ 1 bonus.
                                                                                                 "LsawpeopJe being charged from                 For Uber, the average driver spends
                                                                                              Manhattan to .JF1(Airport $140;' he 58%of~hourwithapassellgeJ:
                                                                                              said. 'Whitt is mypa1t bf the share?lt is         "'l'h<;!pUrpQse of this is to, get the
                                                                                              only $45:'                                     companiesto more efficiently utilize the
                                                                                                 It's.estimated that 85% of drivers fall driv~"S'time:' P\l=ti: said. "The driver
                                                                                              below the. newpaystmdal'd,andthat putsup the capital,covel"S all>theex-
                                                                                              they would see i a 22.5% raise in take· peuses f?r.thecar and,right ii<1W;be,
                                                                                              home pay Ii'om the new policy, accord- cause there areso·marry caJ."S out there,
                                                                                              ing to a TLC~commissioned studY.               relative to the number of paying rides,
                                                                                                 'l'he TLC will vote at its next meeting the drivers areunde.r utilized and thell'
                                                                                              on the new pay policy.                         earnings per hour suffers asa result:'
                                                                                                 "1bday's. proposal represents a start,         Bhairavi· Desai, director for .the· New
                                                                                              and an impOrtant one;'TLC Chairwom' York. Taxi Workers Alliance,told TLC
                                                                                              an MeetaJoshl said. "There will no long- officials, to applause; that the city should
                                                                                              er be a debate on whether or. not chivers create a citywide, fleetwide fare standard
                                                                                              deservepJ:Otectious. against. unilateral based on. the taxi meter,
                                                                                              pay cuts that make it hard ifnotimpos-            ''We support efforts •to raise drive.r
                                                                                              sibletomal{ealiving:'..                   .... eamingswhile ensuring that any new
                                                                                                 Sohail Rana, 50, an Ube.r driver and rulesda.not negatively impact service:'
                                                                                              organizer with the Independent D11vers ,Uber spokeswoman Alix Anfang said in
                                                                                              Guild,an Uber-sanctioned grOup that. astatement.



 EdelmanFinandal.com/NYDl
                                                                                             'Slave'teach hitJor'judgment'
                                                                                             A white Bronx teacher defended the            include or encouragere-.enactments
   888-PLAN~RIC (888"752-6742) .                                                             controversial Middle Passage lesson           of historical events where students
                                                                                             that could get her fired even as school       take on roles. of victimized people;' a
          Use promo code: NYDl                                                               investigators saId sh,eused "poor judg-       challcellor's Office of Special Investi-
                                                                                             ment" when she had students sit on            gations report concluded,
                                                                                             the floot, to demonstrate conditions on          But Cul!l1l1il1gs said she is the vice
                                                                                             a slave ship.                                 tim, and that reverse racism could cost
 ~S offered lhroughEdelman flnanclaI5ervices,LLC, SecuriliesofferedlhroughEF                  . Patricia cummings,a social studies         her her job. She has filed a $120 million
 ~s, LLC, an affilialed broker/dealer, member FINRA/SIPC life, longctermdisability,          teacher at Middle School 118, "signifi-.      discrimination suit, andsaid it could
 or bther nonvariable insurance products offered through EFS and Edelman Insurance           cantlydiverged from bestpractices;'           lead to over $1 billion in damages.
 :ali(ornia, license no. OG00750, Variable insurance product offered through EfLS and        during a slavery lesson in Januaty in            She denied assertions from students
 lnce Agency LLC in California, license no. OL01472.                                         her demonstration about the discom-           that she pressed on a student's back
                                                                                             fort in the belly of slave ships.             during the demonstration or made any
                                                                                                "Specifically, the DOE does not ever       of the kids physically uncomfortable.
Exhibit "I"
DAILY NEws NYDailyNews,com

Long Island
educator is
held in rape
of,student
     BY THOMAS TRACY
    NEW YORK DAILY NEWS

A Long Island 'teacher is ,
accused of having sex with Ii
14-year-old stuaent, author-',
ities said Friday.          '
   Daniel, McMenamin, 33,
was handcuffed at his Valley
Stream home 'ori ThUrsday
evanil;lg, for allegedIY.,re-,
peateiUy raping the' girl'
while he was an educator at·
the private Lawrence Wood~
mere Academy' .jn', Wood~"
mere..
 .' When Special Victims de~
                  tectives
                  showed ,up',
                  at       his
                  house, he
                  refused to
                  leave until·
                  his Burrenc
                   lier was'
                  brokered
                   by his law-
                   yer, cop's
                   sllid.
                      MeMe,
                   riamiri. is
accused of, selcially assJlldt~
ing the student Jar tjn>ee
Years", betWeen, 2014', lind
2Q17.         ", " '
 , He ischal'ged,Wfth 'multi;·
pie cOunts ofcriniinal seX
act, 'rape and, endangering
the welfare of a child;


Mari~Jskilled
ridini~scooter                                                      s~n ~finished.              , ' ' that   she   pressed anthem     CunnnlngS had beim fired.    '
in Brooklyn                       .....a;......;;..a.......;;1 ,"M'$;' 9JUrimings was ter, ,djl1'lDg the slave lesso,! but' "We know the issue is
                                                                minatedbased on the results ,bOE wasn't able to subst"I!- deeper than this one indMd-
     BYTHOMAs TRACY                  BY BEN CHAPI'v1AN              of this investigation "arid a: tiate, alJegatiol;>s that those ual; and'she i~ a symptom ofa
    NEW YORK DAILY NEWS           AND STEPHEN REX BROWN              revieW of her, civerallpel', actions, conStituted corporal bigger problem. Teachers are
                                      EDUCATION REPORTER            formance as an ·~ducator;' ptmislnrient.                " ,        getting anti-bias training but
 A 65-year-old' mB1j tooling                                        ,the spoke!irnari. said. ' .. ' ' " Cummings' attOrney, Ton> they 'also l;>eed culblrally re-
 around Brooklyn on motori,       The city has offidalJy fired a        An education bffidaIsaid Liotti, said ,tlie, teachers sponsive cwnctuum so, they
 zed scooter died Friday after    white social studies teacher       the,mvestigation. found that union would pursue an "p- don't end up teaching lessons
,he was hit by a passing car,     for her ill-conceived lesson       CJUrimings used poor judg- Peal of her termination. She like this one:' Johnson said.
 officials said,                  on slavery to Bro11X students.,    ment-butdidnotsubstanti- didnothavetenure,lneairlng 'Last month, Cummings
    The victim was rolling           Former Middle Schoolli8         ate the' allegation. that she she was not entitled, to a announced she planued to
 down 19th Ave. near 73rd St.     teacher Patricia Cummings          engaged in, corporal puni- special disciplinary hearing sue, the city, She said ac-
 in Bensonhurst about 10:45       caused a furor in February         Shmentby walking on stu- before beingfired.·"                '    counts of the lesson were all
 a.m. when a car slammed'         when' several students and         dents' baCks:                       "She's veJ:'Y upset about it: wrong and that she wsS the
 into him, officials said.        one staffer claimed that she          Cummings has denied as- and feels she's been maligned victim "freVerse racism.Li-
    Medics rushed the victim      singled out black studentS         sertions from students - and criticized and that her otti, estimated the ,suit could
 to Maimonides Medical            and told them to lie on the        made to both' to the, Daily career has beel;> very dam- become a class, action worth
 Center, but he could not be      floor' for a lesson on U.S.        News and' school investiga- aged; maybe irreparably," Li- as much as $1 billion,'
 saved. His nanie was not         slaveJ:'Y -' and then stepped      tOI'S'- that she pressed on a otti said.                    , ' ' i f anything this Will add
 immediately disclosed.           on their backs to show them        student's, back during the          Charles Johnson, the fa- to our damage claim against
    The 49-year-old motorist      what itfelt like.                  demonstration'or'made any, ther of a public school stu- the City of new York,This
 who sbuck' the viCtim re-           On Friday, a Department         ofthejddsphysicalJyuncom- '.dentandaparentleaderWith ming is completely un-
 mained at the scene. No          ofEducation spokesman said         fortable.                         the Coalition for Educational founded and Without any
 charges were immediately         its investigation into the les-       Kids told investigators JnStice, said he was glad merit!' Liotti said.
 filed.
                                                                                                                                                 SUBSCRIBE
          TOPICS            SEARCH                                                                                                             Cd 10 FREE week'


     Behind the scenes of the final                        President Trump's Air Force                           NYPD cop arrested for hiring                        Ashley Massaro, forme
     straw in the Jets rift between                        One video trashing Mayor Bill                         hitman to kill her ex-                              star from New York, dE
     Adam Gase and Mike ...                                de Blasio may have violated ..•                       husband: authorities                                39
<I   IIdIII!IIlIIliIItl!I9IIIfitl.\Bl

                                                                                           ADVERTISEMENT




              EDUCATION        NEW YORK




             EXCLUSIVE: City fires Bronx 'slaver teacher
                   i By BEN CHAPMAN          and STEPHEN REX BROWN               I   EDUCATION REPORTER          I OCT 19, 2018   I    12:00 PM




                                                                                                                                                     ADVERTISEMENT




                                                                                                                                      RECOMMENDED




             Teacher Patricia Cummings, seen speaking to the media at the office of her lawyer, Thomas Liotti, is a
                                                                                                                                      Mother, daughter charged in murder of
             victim of reverse racism, the lawyer says. (Gardiner Anderson for New York Daily News)                                   pregnant teen who was strangled before
                                                                                                                                      baby was cut out of her womb

             The city has officially fired a white social studies teacher for her ill-conceived
                                                                                                                                      Power outage delays Yankees-Rays in
             lesson on slavery to Bronx students.
                                                                                                                                      ninth inning

             Former Middle School 118 teacher Patricia Cummings caused a furor in
             February when several students and one staffer claimed that she singled out                                              Missing pregnant woman found dead in
                                                                                                                                      Chicago home where baby was forcibly
             black students and told them to lie on the floor for a lesson on U.S. slavery-
                                                                                                                                      removed from her womb, police say
             and then stepped on their backs to show them what it felt like.

                                                            Advertisement                                                             Company owned by Brazilian crooks
                                                                                                                                      received $62 million in Trump bailout cash
                                                                                                                                      meant for struggling u.s. farmers


                                                                                                                                      No waiting around this time: Yankees-
                                                                                                                                      Orioles rained out again
On Friday, a Department of Education spokesman said its investigation into the
lesson was finished.

"Ms. Cummings was terminated based on the results of this investigation and a
review of her overall performance as an educator," the spokesman said.

PAID POST                                                             What Is This?
                               - - - - - - - - - - - - - - - _...._-------
                                            People Are Getting Ripped
                                            off Keto [!:
                                            see MORE
                                                                                      ADVERTISEMENT




                                                       Sponsored Content by _ _




An education official said the investigation found that Cummings used poor
judgment - but did not substantiate the allegations that she engaged in
corporal punishment by walking on students' backs.


[More Education] 'Nightmare' school bus attendant takes nlea »

Cummings has denied assertions from students - made to both to The News
and school investigators - that she pressed on a student's back during the
demonstration or made any of the kids physically uncomfortable.

Kids told investigators that she pressed on them during the slave lesson but
DOE wasn't able to substantiate allegations that those actions constituted
corporal punishment.

Cummings' attorney, Tom Liotti, said the teachers union would pursue an
appeal of her termination. She did not have tenure, meaning she was not
entitled to a special disciplinary hearing before being fired.


[More Education] Asian narents nush stronger school integration fixes



"She's very upset about it and feels she's been maligned and criticized and that
her career has been very damaged, maybe irreparably," Liotti said.

                                                                                      ADVERTISEMENT


Charles Johnson, the father of a public school student and a parent leader with
the Coalition for Educational Justice, said he was glad Cummings had been
fired.
"We know the issue is deeper than this one individual, and she is a symptom of
a bigger problem. Teachers are getting anti-bias training but they also need
culturally responsive curriculum so they don't end up teaching lessons like this
one," Johnson said.


[More Education] Hillary Clinton to deliver Hunter Collegg
commencement»

Last month, Cummings announced she planned to sue the city. She said
accounts of the lesson were all wrong and that she was the victim of reverse
racism. Liotti, estimated the suit could become a class action worth as much as
$1 billion.

"If anything this will add to our damage claim against the City of new York.
This firing is completely unfounded and without any merit." Liotti said.




                                                                                               ADVERTISEMENT


              Ben Chapman                                              CONTACT
              Education Reporter


              Ben Chapman is an award-winning reporter who covers education for the New
              York Daily News. A graduate of Columbia University'S Graduate School of
              Journalism, Chapman has written more than 2,000 articles about New York City
              schools for the Daily News since joining the paper in 2009.




              Stephen Rex Brown                                        CONTACT
              New York Daily News


              Stephen Rex Brown is a reporter covering New York City courts for the New York
              Daily News.




                                                                                               ADVERTISEMENT
Exhibit "J"
        RACE-RAGE ·lESSO]ij5
       Parents
       Irate 'over
     'slaVflsale
       at school
            BYI5LLI5N' MOYNIHAN
            AND BI5NGHAPMAN '
            NEWYORK OAI~Y NEWS '

          Kwhite teacher at a Westch-' '
          ester 'Oounty school held a
          mock$lave auction with her
          black stUdtmts as, part of a ' .
        . fifth-grade history lesson for ,
          her.dassr plunging the pri-
          vat~institution into chaos; a
          pai~nt and sources with
       . knowledge of the situation
          told the DailY,l'Ilews Friday.
               Admittist1'atorsat the
      ,Cli.itpel School In 13ro:ilXville,
          ,are inlTestigating' the 'allega-
      , •tloll that the teacher allowed
I,        her white. sriid~nt~to bid on
         ,blackst\id~nts'"who pre-                                                                                          ",.'              JELLENMOYNIHAN/NE\I\I'YOIRKDAILY'NE\~S'
          tendedi:() biFslavesdul'fuga                                                                              Sheadclecl,''Myofficejstheiessonhad ",'
          fakeauctioil'I\lesday.           "                                                                    nl()nitoring,tli.is niatterof c()ntext and, he'~n()t aw.y;
               The matteris beinglnvesti-                                                                       closely.n. "', '.'" " . ' ,            The allegations ea1:J,o a
          gate~byschool officials' and                                                                        " Founded in 1947, the Chap- 2018 incident involving for-
          is also being probed bY$tate                                                                           el Sch()ol isJocated in an up-merBr()ilx.Middle SchoolllB
          Attorney General Letitia                                                                           :, .scale s'ection 'of ,the'teaeherPatriciaCummings.
     - james.'             ,          ' ""                                                                      Bronxville, neighborhqod:: ,Cummings. caused a furor
          , ., Yerne:ic Harding (below), '                                                                    : Tuition at the school ranges' after severalsmdents and one
          of Bronxville, said her son,froii1$5,OO()-$1:3,900~ - i                                                                                  staffer claimedthatshe; sili-
                , "         . 'wli.o       is,                                                                 '"Harding s&idblack :stu", "gled out black students,and
                               black; was                                                                     r dents' are a small minoriti at told them to Be on the floor
                                one of the·                                                                      Chapel and th~t the         ..               , '. and'then ~re,ssed
                                students                                                                         school has encoim-                                 on their backs for'
                              . singlecl out                                                                     tered 'race problems                              'a lesson on: \1,S.
                                by teacher                                                                       in the past; in.c1ti.d-                          slpery.       .; .. "
                                Rebecca                                                                          ing'reports'that                                 .. A city Educa-
                                Antinozzi                                                                       black students are                                tion Department
                                for the con" '                                                                   disciplinedunfuirlY.                               investigati'on
                                troversial                                                                    . Other parents                                       foundthatCum-
                                hiStory les- where she cOnducted a mock he'rlesson. ' , . s a i d t h e y were disc                                                mhlgs used poor'
            .... ..,. , .' son.                slave auction of the students, '. "The portrayal of the his- , tressed to hear ofthe                                judgment in the
               Harding said her family is with the white kids in class' torylesscinthat has been re.-' incident··                        "                          lesson bUt did not
          rattled by the incident and posing as wealthy slaveown-' ported is inaccurate, out of                     "ElTery'one's really       .• , .', ,', substantiate' alle-
          she's spoken to the school's. ers. and the teacher acting as contextjcontains false facts' sad about it:' said one parent gations by· onestudenf that
          leadership.              '.        . auctioneer."                     <ind ignores ):lie overwhelm- who asked to remain anony- she pushed her knee into stu-·
               "I'm shocked andinfuriat- '''The children were en- ing support of Ms. Antinozzi . mous, citing a' request from dents' 'backs; CummingS was
          ed that this happened to ,my couraged to ]lid on them;'from dozens of parents at the' school officials to refrain fired as a result of the investi-'
          son;' said Harding, who isan Harding said. ''My son was school}' Kimerling said. "To from speaking with the me-gation and her overall per-
          educational administrator ·at humiliated!'                           the extent anyone took of- dia•. "I don't know why she formance .as an educator in
          another school: "I'm very               Harding said muitiple stu- fenSetoas~lportionofthe thought that would be ac C October. '
          shaken!'..                           dents were made uiicomfort- overalIlesson that day, it cer- ceptable," '.                           . i Cul'l'linings has said ae-
               Harding said her son told able by the lesson, including taiJ;J1ywas never intended!'               ' But anothel,"parent, couiitsof the lesson were all
          her Tuesday night that Antic ,white kids, and that Anti- "Chapel: Schoolptincipal DWajneMcKinley,who has a . Wl'ong ,and that .spe was' the
          nozzi brought three ofhernozziduplicated the mock Michael Schultz said, ''We',e child at the sch~olfn·thevit:timofre1Terse.tadsm'i. '
          black students 'out of the auction in. asecondfifth-in midst of an investigation, fourth grade; saili 'h~knoWs ' . Shids, suing 'the Education
          classroom and into the school. grade class. . .                       and we are unable to give any Antinozzi - <ind she's 'not Deparline1'lt and variousindi-
          hallway where she pretended             Joshua Kimerling, an at- other comment at this time!", racist .                          .       viduals and' entities inCluding
          to place them in shacldes;           torney who represents Anti-         Jamessaid,"Thereportsof          "She1i1~estoreenactalotof, The News in a suit that her
               Harding said, Antinozzi nozzi, said the allegations are racist 'lessons' by ateacherat, stl)ff;' said McKinley, who is , attorney said could become a
          then brought the three black incorrect and that she never The Chapel School are deeply black.                                            class action worth as much as
          students back into class meant to offend anyone with troubling!'                                          McKinley said he believes $1 billion.
